
	
		I
		111th CONGRESS
		2d Session
		H. R. 6069
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Sarbanes
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To ensure adequate funding for foreclosure mitigation
		  counseling activities of the Neighborhood Reinvestment Corporation in
		  connection with the Home Affordable Modification Program of the Secretary of
		  the Treasury.
	
	
		1.Short titleThis Act may be cited as the
			 Making Home Affordable Improvements
			 Act.
		2.Allocation of
			 Making Home Affordable funding for foreclosure mitigation counseling in
			 connection with Home Affordable Modification Program and Home Affordable
			 Foreclosure Alternatives Program
			(a)Funding for
			 foreclosure mitigation counselingFrom any amounts made available for
			 carrying out the Making Home Affordable initiative of the Secretary of the
			 Treasury pursuant to title I of the Emergency Economic Stabilization Act of
			 2008 (12 U.S.C. 5211 et seq.), the Secretary shall provide assistance, in the
			 amounts provided under subsection (c), to the National Foreclosure Mitigation
			 Counseling Program for foreclosure mitigation counseling activities in
			 connection with the Home Affordable Modification Program (HAMP) of such
			 initiative.
			(b)Distribution of
			 assistance
				(1)In
			 generalThe National
			 Foreclosure Mitigation Counseling Program shall distribute amounts received
			 pursuant to subsection (a) to grantees in good standing in accordance with
			 guidelines, policies, and procedures of the Program.
				(2)Housing
			 counseling agency eligibilityFor a housing counseling agency to be
			 eligible to receive assistance from amounts received pursuant to subsection
			 (a), the agency must be a recipient of funding from the National Foreclosure
			 Mitigation Counseling Program.
				(c)Formula for
			 fundingThe amount provided
			 under this subsection shall be an amount, for each mortgage modified under the
			 Home Affordable Modification Program, as follows:
				(1)Trial
			 modificationsFor each
			 mortgage for which a servicer or lender has entered into a trial modification
			 under the Program with the borrower, $500.
				(2)Permanent
			 modificationsFor each
			 mortgage for which a servicer or lender has entered into a permanent
			 modification under the Program with the borrower, $750.
				(3)Home Affordable
			 Foreclosure Alternatives ProgramFor each mortgage for which the servicer or
			 lender has agreed to an alternative to foreclosure under the Home Affordable
			 Foreclosure Alternatives (HAFA) Program, $300.
				(d)Administrative
			 feesThe Neighborhood Reinvestment Corporation may use up to 15
			 percent of the amount allocated under subsection (a) for administrative
			 expenses.
			(e)Use of
			 foreclosure mitigation counseling fundsNot later than the expiration of the
			 180-day period beginning on the date of the enactment of this Act, the
			 Neighborhood Reinvestment Corporation shall establish a procedure by which the
			 National Foreclosure Mitigation Counseling Program shall direct the amounts
			 provided to such Program pursuant to this section to participating housing
			 counseling agencies.
			(f)National
			 Foreclosure Mitigation Counseling ProgramFor purposes of this section, the term
			 National Foreclosure Mitigation Counseling Program means the
			 program of the Neighborhood Reinvestment Corporation for mortgage foreclosure
			 mitigation activities carried out pursuant to—
				(1)title III of
			 division K of the Consolidated Appropriations Act, 2008 (Public Law 110–161;
			 121 Stat. 2441);
				(2)section 2305 of
			 the Housing and Economic Recovery Act of 2008 (42 U.S.C. 5301 note);
				(3)title III of division I of the Omnibus
			 Appropriations Act, 2009 (Public Law 111–8; 123 Stat. 9821); and
				(4)any other
			 provision of law providing amounts to the Neighborhood Reinvestment Corporation
			 for such activities.
				(g)GuidelinesThe
			 Secretary of the Treasury shall revise the guidelines of the Making Home
			 Affordable initiative and the Home Affordable Modification Program as necessary
			 to carry out this section.
			3.Collection of
			 program data and disclosure to Secretary of Housing and Urban
			 Development
			(a)Collection of
			 program dataThe Secretary of
			 the Treasury shall revise the guidelines of the Home Affordable Modification
			 Program (HAMP) of the Making Home Affordable initiative of the Secretary,
			 authorized under title I of the Emergency Economic Stabilization Act of 2008
			 (12 U.S.C. 5211 et seq.), to provide for the collection, by the Secretary on a
			 monthly basis from each mortgage servicer and lender participating in the
			 Program, of comprehensive data on the activities of the servicer or lender
			 under the Home Affordable Modification Program. Such comprehensive data shall
			 identify the participating housing counseling agency, when applicable, and
			 shall include the following information:
				(1)The number of requests for mortgage
			 modifications under the Program that the servicer or lender has
			 received.
				(2)The number of
			 requests for mortgage modifications under the Program that the servicer or
			 lender has received for mortgages for borrowers having back-end debt-to-income
			 ratios equal to or greater than 55 percent.
				(3)The number of
			 requests for mortgage modifications under the Program that the servicer or
			 lender has processed.
				(4)The number of
			 requests for mortgage modifications under the Program that the servicer or
			 lender has processed for mortgages for borrowers having back-end debt-to-income
			 ratios equal to or greater than 55 percent.
				(5)The number of
			 requests for mortgage modifications under the Program for which the servicer or
			 lender has entered into a trial modification with the borrower.
				(6)The number of
			 requests for mortgage modifications under the Program for which—
					(A)the servicer or lender has entered into a
			 trial modification with the borrower; and
					(B)the borrower has a
			 back-end debt-to-income ratio equal to or greater than 55 percent.
					(7)The number of
			 requests for mortgage modifications under the Program for which the servicer or
			 lender has entered into a permanent modification with the borrower.
				(8)The number of
			 requests for mortgage modifications under the Program for which—
					(A)the servicer or
			 lender has entered into a permanent modification with the borrower; and
					(B)the borrower has a
			 back-end debt-to-income ratio equal to or greater than 55 percent.
					(9)The number of
			 requests for mortgage modifications under the Program that the servicer or
			 lender has denied.
				(10)The number of
			 requests for mortgage modifications under the Program that the servicer or
			 lender has denied for mortgages for borrowers having back-end debt-to-income
			 ratios equal to or greater than 55 percent.
				(b)Disclosure to
			 Secretary of HUDNot later
			 than 14 days after each monthly deadline for submission of data by mortgage
			 servicers and lenders participating in the Home Affordable Modification
			 Program, the Secretary shall provide a report to the Secretary of Housing and
			 Urban Development containing such monthly data collected by the Secretary of
			 the Treasury from mortgage servicers and lenders participating in the Program,
			 including the information specified in subsection (a).
			(c)Public
			 availabilityNot later than 30 days after receipt by the
			 Secretary of Housing and Urban Development of each monthly report pursuant to
			 subsection (b), the Secretary of the Treasury shall make such report publicly
			 available by means of a World Wide Web site of the Secretary and by submitting
			 a report to the Congress.
			4.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Back-end
			 debt-to-income ratioThe term
			 back-end debt-to-income ratio means, with respect to the
			 borrower under a mortgage for which a request for modification under the Home
			 Affordable Modification Program or a modification under such Program has been
			 made, the ratio of monthly payments due on all debts of the borrower (including
			 mortgage principal, interest, taxes, and insurance, and all other recurring
			 debt) to the gross monthly income of the borrower before any such modification
			 under such Program, as further defined by the Secretary in guidelines for the
			 Home Affordable Modification Program.
			(2)SecretaryExcept
			 where specifically provided otherwise, the term Secretary means
			 the Secretary of the Treasury.
			
